This is an appeal from the district court of Tulsa county, wherein J.P. Gore was convicted of the crime of grand larceny and sentenced to serve a term of two years imprisonment in the state penitentiary.
The Attorney General has filed a confession of error as follows:
"There seems to be no evidence in the record sufficient to connect the plaintiff in error with the taking, stealing, carrying away or the sale of, or participation in the proceeds of the sale whatever. We believe that the verdict of the jury was not supported by competent evidence, and that the connection of the plaintiff in error herein with the stealing was too far fetched to warrant a conviction. We therefore respectfully suggest that the case should be reversed, with directions to the lower court to dismiss the same, all of which is respectfully submitted."
It is the opinion of the court, after a careful examination of the evidence, that the confession of error of the Attorney General should be sustained.
While the circumstances are suspicious as pointing to participation by the defendant in the crime of knowingly receiving stolen property, an offense not charged or included within *Page 36 
that charged (Ex parte Harris, 8 Okla. Cr. 397, 128 P. 156), there is no evidence tending to connect defendant with the original taking of the stolen property.
The judgment is reversed and cause remanded to the district court of Tulsa county for further proceedings not inconsistent with this opinion.